UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STACEY MERCER, on behalf of herself and
all others similarly situated,

                 Plaintiff,

        -v-                                                            No. 20 Civ. 6044 (LTS)(KNF)

GREEN MOUNTAIN LODGING, INC.,
d/b/a Adirondack Spruce Lodge, a New York
Corporation,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER


                 Plaintiff Stacey Mercer (“Plaintiff”) brought this putative class action, on behalf

of herself and all others similarly situated, against Defendant Green Mountain Lodging, Inc. (the

“Defendant”), which owns and/or operates a hotel known as Adirondack Spruce Lodge (the

“Hotel”), asserting violations of the Americans with Disabilities Act (the “ADA”), the ADA

Accessibility Guidelines (ADAAG), the New York State Human Rights Laws (NYSHRL) and

New York City Human Rights Laws (NYCHRL). (Docket entry no. 1, the “Complaint”.)

Plaintiff alleges that Defendant failed to bring its online reservation systems in compliance with

the ADA, in part because Defendant failed to sufficiently describe the Hotel’s accessibility

features on its website (the “Website”). (Complaint at ¶ 31.) Specifically, Plaintiff claims, in

part, that the “Website does not indicate that the Hotel is in full compliance with all of the 1991

Standards, or, in the alternative,” fails to comply with the standards set by the ADA for hotels

constructed prior to the promulgation of the 1991 Standards. (See Complaint at ¶¶ 24-32.)

Plaintiff also states that “[e]ach of [the] pages of the Website (as they existed at the time of


MERCER - ORD RE SUPP FILING                                VERSION JULY 9, 2021                        1
filing) has been saved[,]” but fails to attach images of the saved Website pages to the Complaint.

(Complaint at ¶ 31 n. 2.)


               Defendant has failed to answer or otherwise move with respect to the Complaint.

On September 16, 2020, the Clerk of the United States District Court for the Southern District of

New York issued a certificate of default against Defendant. (Docket entry no. 10.) On

November 4, 2020, Plaintiff moved for final default judgment and injunctive relief against

Defendant as a result of Defendant’s alleged failure to comply with the ADA. (Docket entry no.

18.)


               Plaintiff is directed to file and serve on Defendant by July 23, 2021, the saved

pages of the Website mentioned in the Complaint that demonstrate Defendant’s alleged failure to

comply with the ADA, as well as an affidavit as to (a) whether the defects alleged in the

Complaint continue to exist; and (b) the Plaintiff’s position as to whether the Hotel is subject to

the 1991 Standards or the standards governing hotels constructed prior to the promulgation of the

1991 Standards, and the factual basis for that position.


               Any response to the supplemental filing must be filed by August 9, 2021.


       SO ORDERED.

Dated: New York, New York
       July 9, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




MERCER - ORD RE SUPP FILING                       VERSION JULY 9, 2021                                2
